              Case 3:19-cv-00076-YY                Document 1-1           Filed 01/16/19         Page 1 of 8


                                                    12/19/2018 9:40 AM
                                                        18CV57012
                  IN THE CIRCUIT COURT OF THE STATE OF OREGON FOR MULTNOMAH COUNTY

RITUAL ADORNMENTS, LLC                                              Cause No.:    18CV57012
                                             Plaintiff/Petitioner   Hearing Date:
vs.
MASSACHUSETTS BAY INSURANCE COMPANY                                 DECLARATION OF SERVICE OF
                         Defendant/Respondent                       SUMMONS; COMPLAINT




The undersigned hereby declares: That s(he) is now and at all times herein mentioned was a resident of the State of
Oregon, over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor interested in the above entitled
action, has the authority to serve pleadings in the State named below, and is competent to be a witness therein.



On the 18th day of December, 2018 at 3:15 PM at the address of 780 COMMERCIAL ST SE, SUITE 100, SALEM,
Marion, OR 97301; this declarant served the above described documents upon MASSACHUSETTS BAY INSURANCE
COMPANY c/o CT CORPORATION SYSTEM, REGISTERED AGENT, by then and there personally delivering 1 true and
correct copy(ies) thereof, by then presenting to and leaving the same with RYLYNN Poole , SERVICE OF PROCESS
TECHNICIAN , PERSON AUTHORIZED TO ACCEPT, who accepted service, with identity confirmed by subject
saying yes when named, a white male approx. 35-45 years of age with blonde hair with glasses..

No information was provided or discovered that indicates that the subjects served are members of the U.S. military.




DATED                                          12/18/18


Diana Boatwright
33141 Geranium Lane, Tangent, OR 97389 541-979-3872




                                                  ORIGINAL DECLARATION                       Tracking #: 0031023226 PDX FIL
  REF:   Ritual Adornments v. Mass Bay                 OF SERVICE


m
Lioc
                                                                                                              Exhibit A
                                                                                                            Page 1 of 8
            Case 3:19-cv-00076-YY       Document 1-1    Filed 01/16/19      Page 2 of 8



                                        12/19/2018 9:40 AM
                                            18CV57012


1

2

3

4

5                     IN THE CIRCUIT COURT OF THE STATE OF OREGON
6                              FOR THE COUNTY OF MULTNOMAH
7
           RITUAL ADORNMENTS, LLC,              )
8                                               )      Case No. 18CV57012
                           Plaintiff,           )
9                                               )      SUMMONS
               V.                               )

10                                              )
           MASSACHUSETTS BAY INSURANCE          )
11         COMPANY,                             )
                                                )
12                         Defendant,           )

13     TO;     MASSACHUSETTS BAY INSURANCE COMPANY
               CT CORPORATION SYSTEM
14
               780 COMMERCIAL ST SE, SUITE 100
15             SALEM, OR 97301

16             You are hereby required to appear and defend the complaint filed

17     against you in the above entitled action within thirty (30) days from the date

18     of service of this summons upon you, and in case of your failure to do so, for

19     want thereof, Plaintiff(s) will apply to the court for the relief demanded in the

20     complaint.

21           NOTICE TO THE DEFENDANT: READ THESE PAPERS CAREFULLY!

22

23

                                                                         Shenker & Bonaparte, LLP
Page 1 -    SUMMONS                                                      1500 SW     Ave, Suite 765
                                                                         PORTUND, OR 97201
                                                                         TELEPHONE (503) 242-0005
                                                                         FACSIMILE (503) 323-7360
                                                                         email: bob@bb-law,net


                                                                                         Exhibit A
                                                                                       Page 2 of 8
             Case 3:19-cv-00076-YY          Document 1-1      Filed 01/16/19      Page 3 of 8




1             You must "appear" in this case or the other side will win automatically.
       To "appear" you must file with the court a legal paper called a "motion" or
2      "answer." The "motion" or "answer" must be given to the court clerk or
       administrator within 30 days along with the required filing fee. It must be in
3      proper form and have proof of service on the plaintiff's attorney or, if the
       plaintiff does not have an attorney proof of service upon the plaintiff.
4
                 If you have any questions, you should see an attorney immediately. If
5          you need help in finding an attorney, you may call the Oregon State Bar's
           Lawyer Referral Service at (503) 684-3763 or toll-free in Oregon at (800) 452-
6          7636.

7                      DATED this     II     th   day of December, 2018,

8                                           SHENKER & BONAPARTE, LLP

9
                                            By:.
10                                                Robert E.L. Bonaparte, OSB #883411
                                                  Of Attorneys for Plainnff Ritual Adornments, LLC
11
       STATE OF OREGON
12                                  ) ss.
       County of Multnomah          )
13
              I, the undersigned attorney of record for the plaintiff, certify that the
14
       foregoing is an exact and complete copy of the original summons in the above
15     entitled action.

16                                          By:_____________________________________
                                              Robert E.L. Bonaparte, OSB #883411
17

18
       TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are
19     hereby directed to serve a true copy of this summons, together with a true
       copy of the complaint mentioned therein, upon the individual(s) or other legal
20     entity(ies) to whom or which this summons is directed, and to make your
       proof of service upon a separate document which you shall attach hereto.
21

22                                          By:.
                                                Robert E.L. Bonaparte, OSB #883411
23

                                                                               SHENKER & Bonaparte, LLP
                                                                               1500 SW         suite 765
Page 2 -     SUMMONS                                                           Portland, OR 97201
                                                                               TELEPHONE (503) 242-0005
                                                                               FACSIMILE (503) 323-7360
                                                                               email: bob@bb-law.net


                                                                                               Exhibit A
                                                                                             Page 3 of 8
             Case 3:19-cv-00076-YY           Document 1-1      Filed 01/16/19     Page 4 of 8




 1                You must "appear" in this case or the other side will win automatically.
           To "appear" you must file with the court a legal paper called a "motion" or
2          "answer." The "motion" or "answer" must be given to the court clerk or
           administrator within 30 days along with the required filing fee. It must be in
3          proper form and have proof of service on the plaintiffs attorney or, if the
           plaintiff does not have an attorney proof of service upon the plaintiff.
4
                 If you have any questions, you should see an attorney immediately. If
5          you need help in finding an attorney, you may call the Oregon State Bar's
           Lawyer Referral Service at (503) 684-3763 or toll-free in Oregon at (800) 452-
6          7636.

7                       DATED this     II     th   day of December, 2018.

8                                            SHENKER & BONAPARTE, LLP

9
                                             ByL
10                                                 Robert E.L. Bonapart^, OSB ^883411
                                                   Of Attorneys for PiainOTf Ritual Adornments, LLC
11
           STATE OF OREGON           )
12                                   ) ss.
           County of Multnomah       )
13
                  I, the undersigned attorney of record for the plaintiff, certify that the
14
           foregoing is an exact and complete copy of the original summons In the above
15         entitled action.

16                                           By:------   mP'jnAy-----
                                               Robert E.15 Bonatjjarte/OSB #883411
17

18
       TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are
19     hereby directed to serve a true copy of this summons, together with a true
       copy of the complaint mentioned therein, upon the indlvidual(s) or other legal
20     entity(ies) to whom or which this summons is directed, and to make your
       proof of service upon a separate document which you shall attach hereto.
21

22

23
                                                                                SHENKER & Bonaparte, LLP
Page 2 -     SUMMONS                                                            1500 SW 1^ AVE, Suite 765
                                                                                Portland, OR 97201
                                                                              TELEPHONE (503) 242-0005
                                                                              FACSIMILE (503) 323-7360
                                                                              email: bob@bb-Iaw.net


                                                                                               Exhibit A
                                                                                             Page 4 of 8
         Case 3:19-cv-00076-YY        Document 1-1    Filed 01/16/19    Page 5 of 8


                                       12/14/2018 2:24 PM
                                           18CV57012


1

2

3

4

5                    IN THE CIRCUIT COURT OF THE STATE OF OREGON

6                            FOR THE COUNTY OF MULTNOMAH

7     RITUAL ADORNMENTS, LLC,                        Case No.
8                        Plaintiff,                  COMPLAINT
9           V.                                       (Breach of Insurance
                                                     Contract)
10
      MASSACHUSETTS BAY INSURANCE
11    COMPANY,                                       (Not Subject to Mandatory
                                                     Arbitration)
12                       Defendant.
                                                     JURY TRIAL REQUESTED
13
                                                     Fee Authority: ORS
14                                                   21.160(l)(c)

15                                                   Prayer Amount: $100,000

16
                                   CLAIM FOR RELIEF
17                           (Breach of Insurance Contract)

18                                         COUNT 1
                                      (Express Contract)
19
                                              1.
20
            Plaintiff Ritual Adornments, LLC ("plaintiff") is, and at all times
21    mentioned herein was, the owner of a business located at 524 NW 23'"'^
22    Avenue, Portland, Oregon (the "property").

23
                                                                       Shenker & Bonaparte, LLP
Page 1 - COMPLAINT                                                     1500 SW First Ave, Suite 765
                                                                       PORTLAND, OR 97201
                                                                       TELEPHONE (503) 242-0005
                                                                       FACSIMILE (503) 323-7360
                                                                       email: bob@bb-law.net

                                                                                     Exhibit A
                                                                                   Page 5 of 8
           Case 3:19-cv-00076-YY       Document 1-1    Filed 01/16/19   Page 6 of 8



1
                                                  2.
2           Defendant Massachusetts Bay Insurance Company ("defendant") is,
3     and at all times mentioned herein was, a corporation.

4                                                 3.
            Defendant issued insurance policy No. OD2-A514053-02 (the "policy")
5
      to plaintiff. The policy was issued for valuable consideration in the form of
6
      policy premiums, which were paid by plaintiff.
7
                                                  4.
8           Pursuant to the policy, defendant insured plaintiff's business personal
9     property and agreed to pay for certain losses, including, but not limited to

10    explosion and theft.
                                                  5.
11
            While the policy was in force, on or about October 19, 2016, plaintiff
12
      suffered a loss caused by explosion. On or about October 21, 2016, plaintiff
13
      suffered a theft loss.
14                                                6.
15          The losses suffered by plaintiff fall within various coverages of

16    defendant's policy, including, but not limited to, coverage for: tenant signs,
      fine arts, leasehold's interest, claim expense, expediting expense, precious
17
      metal theft payment charges, property of others, preservation of property
18
      and computer covered equipment. Pursuant to the terms of the policy,
19
      plaintiff sought payment from defendant for all damages. Defendant has
20    refused to pay all of plaintiff's losses.
21                                                7.

22          Defendant's denial and refusal to pay all of plaintiff's damages
      constitutes a breach of the insurance contract.
23
                                                                        Shenker & Bonaparte, LLP
Page 2 - COMPLAINT                                                      1500 SW First Ave, Suite 765
                                                                        Portland, OR 97201
                                                                        TELEPHONE (503) 242-0005
                                                                        FACSIMILE (503) 323-7360
                                                                        email: bob@bb-law.net


                                                                                   Exhibit A
                                                                                 Page 6 of 8
            Case 3:19-cv-00076-YY     Document 1-1   Filed 01/16/19   Page 7 of 8



1
                                              8.
2            As a result of defendant's breach of contract, plaintiff has been
3     damaged in the amount of $100,000.

4                                             9.
             Plaintiff is entitled to attorney fees under ORS 742.061.
5
                                         COUNT 2
6                                   (Implied Covenant)
7                                             10.

8            Plaintiff realleges and incorporates by reference the allegations in
      paragraphs 1-9.
9
                                              11.
10
             Defendant failed to make payment, refused to make payment, and
11    delayed payment for losses that were caused by the explosion and theft, in
12    violation of the policy of insurance, thus causing damages to plaintiff.

13                                           12.

14           Defendant violated the implied covenant of good faith and fair dealing
      in failing properly to investigate the loss, adjust the claim, and pay plaintiff
15
      for all the losses sustained as a result of the explosion and theft causing
16
      damages to plaintiff:
17               a. In mid-October, 2016, plaintiff suffered losses caused by
18    explosion and theft.
19               b. Plaintiff promptly reported the losses, and provided proper proof

20    of loss.
                 c. Defendant has refused to pay all of plaintiff's damages.
21
                 d. Plaintiff has supplied all information and documentation
22
      requested by defendant.
23
                                                                       Shenker & Bonaparte, LLP
Page 3 - COMPLAINT                                                    1500 SW First Ave, Suite 765
                                                                      Portland, OR 97201
                                                                      TELEPHONE (503) 242-0005
                                                                      FACSIMILE (503) 323-7360
                                                                      email: bob@bb-law.net


                                                                                 Exhibit A
                                                                               Page 7 of 8
               Case 3:19-cv-00076-YY      Document 1-1   Filed 01/16/19   Page 8 of 8



1
                                                 13.
2               It was foreseeable to defendant that if it breached its obligations under
3         the insurance policy, plaintiff would suffer damages.

4                                                14.
                As a result of the breach of contract by defendant, plaintiff has
5
          suffered damages as set forth in paragraph 8.
6
                WHEREFORE, plaintiff prays for relief from defendant as follows:
/
                        (a)
8         $100,000;
9                       (b)   For prejudgment interest at the legal rate from October

10        19, 2016;
                        (c)   For plaintiff's attorney fees, costs and disbursements
11
          herein; and
12
                        (d)   For such other relief as the court deems just and proper.
13

14              Dated this 14*^^ day of December, 2018.
15

16                                         SHENKER & BONAPARTE, LLP

17

18                                         By /s/Robert E.L. Bonaparte____________
                                             Robert E.L. Bonaparte, OSB No. 883411
19                                           Of Attorneys for Plaintiff Ritual
                                             Adornments, LLC
20

21
                                         Trial Attorney:
22                                       Robert E.L. Bonaparte, OSB No. 883411
23
                                                                          Shenker & Bonaparte, LLP
                                                                          1500 SW First Ave, Suite 765
    Page 4 - COMPLAINT                                                    Portland, OR 97201
                                                                          TELEPHONE (503) 242-0005
                                                                          FACSIMILE (503) 323-7360
                                                                          email: bobiffibb-law.net


                                                                                     Exhibit A
                                                                                   Page 8 of 8
